
	
		I
		111th CONGRESS
		1st Session
		H. R. 58
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Kirk (for himself
			 and Mr. Carney) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To promote green schools.
	
	
		1.Short titleThis Act may be cited as the
			 Green Schools
			 Act.
		2.Green schools grant
			 program
			(a)EstablishmentThe Administrator of the Environmental
			 Protection Agency shall establish a program for making grants of up to $10,000
			 per project to local educational agencies for projects for green school
			 construction and improvements.
			(b)Matching
			 fundsA grant shall be made for a project under subsection (a)
			 only if at least 50 percent of the costs of the project will be paid from
			 non-Federal sources.
			(c)DefinitionsFor
			 purposes of this section—
				(1)the term green school construction
			 and improvements means construction methods, systems, technologies, or
			 facility improvements that create a healthy learning environment while saving
			 natural resources and money, including—
					(A)sustainable site
			 improvements;
					(B)water conservation
			 strategies or systems;
					(C)energy
			 conservation strategies or systems;
					(D)sustainable
			 materials, including low-emitting, reused, recycled, regionally harvested, and
			 rapidly renewable materials; and
					(E)strategies or
			 systems that improve indoor environmental quality, including improvements to
			 acoustics, ventilation, thermal comfort, daylighting, and mold prevention;
			 and
					(2)the term
			 local educational agency has the meaning given that term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency for carrying out this
			 section $5,000,000 for each of the fiscal years 2009 through 2013.
			3.Extension and greening
			 of qualified zone academy bonds
			(a)ExtensionParagraph (1) of 54E(c) of the Internal
			 Revenue Code of 1986 (relating to national limitation) is amended by striking
			 2008 and 2009 and inserting each of calendar years 2008
			 through 2013.
			(b)GreeningParagraph
			 (3) of section 54E(d) of such Code (defining qualified purpose) is amended by
			 adding at the end the following new sentence:
				
					In the
				case of bonds issued after the date of the enactment of this sentence, any
				rehabilitation, repair, or provision of equipment shall be treated as a
				qualified purpose only if such rehabilitation, repair, or provision, as the
				case may be, is described in section 2(c) of the Green Schools Act, as in
				effect on such
				date..
			(c)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to obligations issued after December 31,
			 2008.
			
